Citation Nr: 1620110	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  06-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for arthralgia, to include as secondary to the Veteran's service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Montgomery, Alabama, RO. 

In December 2009, the Board remanded this matter for further development, including for a VA medical examination to determine the cause of the Veteran's arthralgia.  Most recently, in September 2011, the Board noted that, although the veteran was provided with an examination in March 2010, the RO did not subsequently review the evidence and issue a supplemental statement of the case (SSOC). Accordingly, the case was remanded to allow the RO to readjudicate the appeal and, if necessary, issue an SSOC. The SSOC was issued in October 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, a remand is required again in this case Although the Board
sincerely regrets the additional delay, it is necessary to ensure that there is a
complete record upon which to decide the Veteran's claim so that he is afforded
every possible consideration.

The Veteran is service-connected for diabetes mellitus.  He is seeking service connection for arthralgia secondary to his diabetes mellitus.  See statements from November 2004, April 2005, and February 2006.  Specifically, the Veteran explained, "I did not have this condition prior to my developing diabetes due to herbicide exposure."  See February 2006 statement.  [The Board notes that the Veteran related that he was diagnosed with diabetes around 1992.  See June 2001 VA examination report.]     
The Board remanded this claim in December 2009 for a VA examination to determine the etiology of the Veteran's arthralgia.  Upon March 2010 VA examination, he related that he was recently diagnosed with degenerative disc disease of the lumbar spine; however, he denied multiple arthralgias and explained that he was unaware of any diagnosis of widespread arthralgias or of any muscular atrophy at any site.  Accordingly, no etiological opinion was provided as to arthralgia.  As explained below, the Board finds this examination inadequate to determine the cause of the Veteran's arthralgia.  

The Board has reviewed the file and notes that arthralgia has been diagnosed several times during the period on appeal, though no clinical etiological opinion is of record.  Upon VA examination in December 2004, the Veteran was diagnosed with traumatic arthritis of the right thumb and arthralgias of the right hip and lower back.  December 2004 private treatment records note x-rays which showed bilateral superomedial hip space narrowing, indicative of early osteoarthritis.  A May 2005 clinical record notes an impression of chronic arthritis pain in the knees, low back, and right thumb.  A November 2005 clinical record notes an impression of multiple arthralgias.  A May 2010 clinical record notes an impression of chronic arthritis pain in the knees, low back, and right thumb.  A December 2012 general medical examination report reflects diagnoses of degenerative disc disease of the lower lumbar spine and degenerative joint disease of the right wrist.  A July 2015 diabetes mellitus Disability Benefits Questionnaire (DBQ) indicates that the Veteran's diabetes results in diabetic peripheral neuropathy and diabetic retinopathy, but is silent as to arthralgia or arthritis.  

The Board regrets the additional delay. However, in light of the Veteran's reports of pain and the clinical impressions/diagnoses of arthralgia/arthritis in his right wrist/thumb, lower back, hips, and knees, the Board must again remand this matter for a VA medical examination and opinion to determine if such symptoms and diagnoses are etiologically related to his service-connected diabetes mellitus.  

Finally, the record reflects that the Veteran receives ongoing treatment at the Birmingham VA Medical Center (VAMC).  The 'Virtual VA' portion of the file contains treatment records from Birmingham VAMC through March 2014.  However, records of his treatment there since March 2014 are still outstanding.  Those VA treatment records are constructively of record, and must be obtained to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should specifically secure for the record complete clinical records (those not already associated with the record) of all VA evaluations and/or treatment the Veteran has received at Birmingham VAMC from March 2014 to the present. 

2. Thereafter, arrange for the Veteran to be examined by an appropriate physician to ascertain the etiology of his arthralgia.  The Veteran's entire record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should answer the following questions:

(a) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's arthralgia of the right wrist/thumb, lower back, hips, and knees is proximately due to, or aggravated by, his service-connected diabetes mellitus, type II?

The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.

If the opinion is that the service-connected diabetes mellitus, type II disability aggravated his arthralgia, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The examiner should consider the pertinent evidence to include: (a) December 2004 VA examination report which reflects diagnoses of traumatic arthritis of the right thumb, along with arthralgias of the right hip and lower back; (b) December 2004 private treatment records which note bilateral superomedial hip space narrowing, indicative of early osteoarthritis; (c) a May 2005 clinical record which notes an impression of chronic arthritis pain in the knees, low back, and right thumb; (d) a November 2005 clinical record which notes an impression of multiple arthralgias; (e) a May 2010 clinical record which notes an impression of chronic arthritis pain in the knees, low back, and right thumb; and (f) a December 2012 general medical examination report which reflects diagnoses of degenerative disc disease of the lower lumbar spine and degenerative joint disease of the right wrist.  

(b) If the examiner finds that the Veteran does not have arthralgia of the right wrist/thumb, lower back, hips, or knees, the examiner is asked to reconcile that finding with the above noted clinical records (diagnosing arthralgia). 

The examiner should explain the rationale and reasoning for each opinion provided, citing to supporting factual data, as indicated.

3. The RO should then review the record and readjudicate the claim.  If the benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


